DETAILED ACTION
The Amendment filed on April 29th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Ms. Gloria M. Steinberg on July 28th, 2021. During the telephone conference, Mr. Steinberg has agreed and authorized the Examiner to amend claims 1, 13 & 18 and to cancel claims 8-9 & 17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/29/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 13 & 18 and canceling claims 8-9 & 17 as following:
Claim 1: (Currently Amended) A method of multi-factor authentication performed by an access control device, the method comprising:
maintaining a list of trusted user devices and associated unique identifiers;

sending a query to a location server for a current location of a user device included in the list of trusted user devices in response to detecting the voice command, wherein the voice command comprises a content component and a voice signature component;
receiving an indication of the current location from the location server in response to sending the query;
determining whether the current location is within a threshold distance of the access control device; [[and]]
generating an access signal in response to determining that the current location is within the threshold distance and the voice signature component of the voice command corresponds to a voice signature of a trusted user, wherein the access signal indicates that a user associated with the user device is authorized to access a protected resource;
forwarding at least a portion of the voice signature component to a voice authentication server; and
receiving, from the voice authentication server, an indication that the voice signature component of the voice command corresponds to the voice signature of the trusted user.

Claim 8: (Canceled)

Claim 9: (Canceled)

Claim 13: (Currently Amended) An access control device, comprising:
an audio transducer;
at least one processor; and
at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor, direct the access control device to:
maintain a list of trusted user devices and associated unique identifiers;
detect, with the audio transducer, a voice command, wherein the voice command comprises a content component and a voice signature component; 
send a query to a location server for a current location of a user device included in the list of trusted user devices in response to detecting the voice command, wherein the query includes a respective unique identifier of the user device, and wherein the location server obtains the current location of the user device based on the unique identifier;
receive an indication of the current location from the location server in response to sending the query;
determine whether the current location is within a threshold distance of the access control device; [[and]]
generate an access signal in response to determining that the current location is within the threshold distance and the voice signature component of the voice command corresponds to a voice signature of a trusted user, 
forwarding at least a portion of the voice signature component to a voice authentication server; and
receiving, from the voice authentication server, an indication that the voice signature component of the voice command corresponds to the voice signature of the trusted user.

Claim 17: (Canceled)

Claim 18: (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions, which when executed by at least one processor of an access control device, direct the access control device to:
maintain a list of trusted user devices and associated unique identifiers;
detect, with an audio transducer of the access control device, a voice command, wherein the voice command comprises a content component and a voice signature component;
send a query to a location server for a current location of a user device included in the list of trusted user devices in response to detecting the voice command, wherein the query includes a respective unique identifier of a user device, and wherein the location server obtains the current location of the user device based on the unique identifier;
receive an indication of the current location from the location server in response to sending the query;

generate an access signal in response to determining that the current location is within the threshold distance and the voice signature component of the voice command corresponds to a voice signature of a trusted user, wherein the access signal indicates that a user associated with the user device is authorized to access a protected resource;
forwarding at least a portion of the voice signature component to a voice authentication server; and
receiving, from the voice authentication server, an indication that the voice signature component of the voice command corresponds to the voice signature of the trusted user.

Examiner’s Statement of reason for Allowance
Claims 8-9 and 17 were canceled. Claims 1-7, 10-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed method, device and a non-transitory computer-readable media for multi-factor authentication with geolocation and voice command. The closest prior arts, as previously recited, Hardt (U.S. Patent Number 10,735,411), and Queru (U.S. Patent Number 9,075,979) are also generally direct to various aspects for multi-factor location-based authentication and authentication based on proximity to mobile device. However, none of Hardt and Queru teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 13 and 18. For example, none of the cited prior arts teaches or suggests the elements of “maintaining a list of trusted user devices and associated unique identifiers; detecting, with an audio transducer of the access control device, a voice command; sending a query to a location server for a current location of a user device included in the list of trusted user devices in response to detecting the voice command, wherein the voice command comprises a content component and a voice signature component; receiving an indication of the current location from the location server in response to sending the query; determining whether the current location is within a threshold distance of the access control device; generating an access signal in response to determining that the current location is within the threshold distance and the voice signature component of the voice command corresponds to a voice signature of a trusted user, wherein the access signal indicates that a user associated with the user device is authorized to access a protected resource; forwarding at least a portion of the voice signature component to a voice authentication server; and receiving, from the voice authentication server, an indication that the voice signature component of the voice command corresponds to the voice signature of the trusted user.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-7, 10-12, 14-16 & 19-20 are allowed because of their dependence from independent claims 1, 13 & 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436